SHAW, Justice.
We have for review Variance v. State, 687 So.2d 1 (Fla. 4th DCA 1996), on motion for certification, 21 Fla. L. Weekly D1052 (Fla. 4th DCA May 1, 1996), wherein the district court certified two questions.1 We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We *574quash Variance, based on State v. Wilson, 686 So.2d 569 (Fla.1996), wherein we held that the giving of a nearly identical instruction did not constitute fundamental error and required a contemporaneous objection to be preserved for review.
It is so ordered.
KOGAN, C.J., and OVERTON, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.

. The court certified:
1) Does the "jury instruction given in this case impermissibly reduce the reasonable doubt standard below the protections of the due process clause? ■
2) If so, is such an instruction fundamental error?